Citation Nr: 1524407	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  15-15 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date earlier than February 18, 2014 for the grant of service connection for allergic rhinitis.

2. Entitlement to an effective date earlier than February 18, 2014 for the grant of service connection for right hip trochanteris pain syndrome including bursitis (claimed as right hip pain).

3. Entitlement to an effective date earlier than February 18, 2014 for the grant of service connection for left knee strain. 

4. Entitlement to an effective date earlier than February 18, 2014 for the grant of service connection for right knee strain.  

(The issue of entitlement to a waiver of overpayment, to include whether the debt was properly created, is the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to June 1992 and from May 1998 to April 2013.  

In a rating decision in February 2015, the RO granted service connection for allergic rhinitis, right hip trochanteris pain syndrome including bursitis, left knee strain, and right knee strain.  All grants of service connection were assigned an effective date of February 18, 2014.  In April 2015, a notice of disagreement was received from the Veteran regarding the effective date for the grant of service connection for these issues.  A Statement of the Case must be sent to the Veteran regarding these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

For the reasons explained in the Introduction, a Statement of the Case needs to be issued on the issues of entitlement to an effective date earlier than February 18, 2014 for the grants of service connection for allergic rhinitis, right hip trochanteris pain syndrome including bursitis, left knee strain, and right knee strain.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issues of entitlement to an effective date earlier than February 18, 2014 for the grants of service connection for allergic rhinitis, right hip trochanteris pain syndrome including bursitis, left knee strain, and right knee strain.  Only if the Veteran perfects an appeal should the claims be certified to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

